Case 1:18-cv-01943-PAB-KLM Document 58 Filed 12/11/18 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:18-cv-01943-PAB-KLM


   LOENBRO INSPECTION, LLC,
   a Montana LLC

             Plaintiff,

   v.

   SCOTT SOMMERFIELD, JASON MAHONEY,
   BRANDON CAMPOS, and TRISPEC, LLC,
   a Colorado LLC

             Defendants.


                                     NOTICE OF SETTLEMENT


            Plaintiff Loenbro Inspection, LLC and Defendants Scott Sommerfield, Jason Mahoney,

  Brandon Campos, and Trispec LLC (collectively, the “Parties”), by and through their respective

  counsel, hereby notify the Court that the Parties have arrived at a mutually-agreeable settlement

  offer and are in the process of drafting a formal settlement agreement in the above-entitled

  matter.

        1. The Parties anticipate entering into a settlement agreement, and thereafter the Parties

            anticipate filing a Motion for Dismissal and Entry of Permanent Injunction resolving this

            action.

        2. The Parties respectfully request a deadline of January 11, 2019, to file a Motion for

            Dismissal and Entry of Permanent Injunction.
Case 1:18-cv-01943-PAB-KLM Document 58 Filed 12/11/18 USDC Colorado Page 2 of 3




     3. To conserve the Parties’ and the Court’s time and resources, the Parties further request

         that the Court vacate the Scheduling/Planning Conference currently set in this matter for

         December 12, 2018 at 11:00 a.m., and stay all proceedings pending the filing of the

         dismissal documents. In the event that they are not able to reach a final settlement

         agreement, the Parties will notify the Court and request that the scheduled deadlines and

         dates be reset.

   Respectfully submitted this 11th day of December, 2018.

   s/ Asa Garber                                   s/ Ben D. Kappelman
   Asa Garber                                      Ben D. Kappelman
   MCCARTHY GARBER LAW, LLC                        Briana Al Taqatqa
   501 S. Cherry Street, Suite 1100                DORSEY & WHITNEY LLP
   Denver, Colorado 80246                          Suite 1500, 50 South Sixth Street
   Telephone: (720) 504-5294                       Minneapolis, MN 55402-1498
   Email: asa@mccarthygarberlaw.com                Telephone: (612) 340-2600
                                                   Email: kappelman.ben@dorsey.com
   Attorney for Defendants Scott                   Email: altaqatqa.briana@dorsey.com
   Sommerfield, Jason Mahoney,
   Brandon Campos, and Trispec LLC                 Stephen D. Bell
                                                   DORSEY & WHITNEY LLP
                                                   1400 Wewatta Street,
                                                   Suite 400
                                                   Denver, CO 80202
                                                   Telephone: (303) 629-3400
                                                   Email: bell.steve@dorsey.com

                                                   Gabrielle M. Wirth
                                                   DORSEY & WHITNEY LLP
                                                   600 Anton Boulevard, Suite 2000
                                                   Costa Mesa, CA 92626
                                                   Telephone: (714) 800-1400
                                                   Email: wirth.gabrielle@dorsey.com

                                                   Attorneys for Plaintiff
                                                   Loenbro Inspection, LLC




                                                  2
Case 1:18-cv-01943-PAB-KLM Document 58 Filed 12/11/18 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE


         I hereby certify that on December 11, 2018, I caused the foregoing document, titled
  NOTICE OF SETTLEMENT to be filed with the Clerk of Court using the CM/ECF system,
  which will send notification of the availability of such document by electronic mail to the
  following recipients:


  Asa Garber
  McCarthy Garber Law, LLC
  501 S. Cherry Street, Suite 1100
  Denver, Colorado 80246
  Email: asa@mccarthygarberlaw.com



                                              s/ Ben D. Kappelman
                                              Ben D. Kappelman
                                              Dorsey & Whitney LLP




                                                3
